DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/151499 filed on 08/05/2020. Claims 1-20 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Amendment filed 08/05/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the claim objections have overcome the objections previously set forth in the Non-final Office Action mailed 05/29/2020.
Applicant’s arguments, see page 2, filed 12/23/2020, with respect to claims 15-20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 15-20 has been withdrawn. 
Regarding independent claims 1, 8, and 15, Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues that the cited reference, Schimert, fails to explicitly disclose “using simulated flight data” in order to train a statistical model. Examiner respectfully disagrees. Schimert discloses a predicting component for generating a predicted response. Under broadest reasonable interpretation, applicant’s simulated data is equivalent to the disclosed invention’s predicted data.  
In some but not necessarily all examples , the generative neural network has been trained as a generative network in a conditional generative adversarial network comprising : at least one generative network that generates simulated second sensor data from input first sensor data ; and at least one evaluative network that evaluates similarity between the simulated second sensor data and input second sensor data and provides a learning feedback to the at least one generative network.) Mathur continues to disclose a generative and discriminative component to the system as well (see at least [¶ 0106 - ¶ 0107] The evaluative network 70 defines a discriminator Dy for distinguishing the generated samples Y ' = G (X) that simulate the target domain from the real samples of the target domain Y… The Generator 30 and Discriminator Dy play a game of trying to beat each other and in the process, both networks get better.) It would have been obvious to one of ordinary skill in the art to have implemented Mathur’s generative adversarial network in Schimert’s apparatus and specifically utilize the predicted data as the simulated data. Applicant also argues that Mathur fails to explicitly disclose using the system or fault detection, however Mathur does teach the GAN system for error control (see at least [¶ 0228] The algorithms hereinbefore described may be applied to achieve the following technical effects the processing of audio data for recognition (e.g. voice, keyword), security, compression, error control etc.), and thus includes detection of system error and faults.
	Furthermore, Applicant notes dependent claims 2-7, 9-14, and 16-20 ultimately depend from independent claim 1, which Applicant argues is patentable over the cited references for the 
Applicant’s arguments, see pages 14-16 filed 08/05/2020, with respect to the rejection(s) of claim(s) 6, 13, and 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roger et al. U.S Patent No. 9,983,009 (“Roger”).

Claim Rejections - 35 USC § 103
 Claims 1-4, 7-11, 14-17, and 20 is rejected under 35 U.S.C. 103 as being obvious over Schimert et al. U.S. Patent No. 8,165,826 (“Schimert”) in view of Mathur et al. U.S. Pub. No. 2020/0027442 (“Mathur”).
The applied reference has a common assignee, The Boeing Company with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1 as best understood, Schimert discloses an apparatus for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to at least: 
access a training set of flight data for the aircraft, the training set including observations of the flight data, each observation of the flight data includes measurements of properties from sensors or avionic systems selected and transformed into a set of features; (see at least [column 2, line 56-59] collecting data on the mechanical system from a data recording device; determining and measuring one or more technical parameters of the mechanical system relevant to the predicting of wear of the mechanical system;)
the discriminative model being further configured to identify a subset of features from the 15set of features that capture statistical properties of the distribution of the flight data; (see at least [Figure 2, #124] Train model at the reference wear data point as the basis for statistical comparison (includes determining which parameters are important to prediction))
build an anomaly detection model to predict the fault state of the aircraft, the anomaly detection model being trained using the training set of flight data, the simulated flight data, and the subset of features; and deploy the anomaly detection model to predict the fault state of the aircraft using  additional observations of the flight data (see at least [column 4, line 22-29] a predicting component 22 that uses the output model to predict what an observed response would have been at the base condition and calculates the difference between the observed response and the predicted response to predict the one or more operational states, such as wear, degradation, part failure, or anomalies, of the mechanical system in order to generate a predicted operational state component 24.)
Schimert fails to explicitly disclose an apparatus to build a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data.
However, Mathur teaches build an apparatus to build a generative adversarial network (GAN) including a generative model and a  discriminative model using the training set and the In some but not necessarily all examples, the generative neural network has been trained as a generative network in a conditional generative adversarial network comprising: at least one generative network that generates simulated second sensor data from input first sensor data; and at least one evaluative network that evaluates similarity between the simulated second sensor data and input second sensor data and provides a learning feedback to the at least one generative network. AND [¶ 0049] In some but not necessarily all examples, the generative adversarial network is a cyclic generative adversarial network comprising: a first generative network that uses a first mapping that maps first sensor data to simulated second sensor data; a second generative network that uses a second mapping that maps second sensor data to simulated first sensor data; and an evaluative network that evaluates at least cycle consistency loss to enforce simulated first sensor data to be substantially similar to the first sensor data, the simulated first sensor data being produced by the second mapping from simulated second sensor data, produced by the first mapping from the first sensor data.)
Thus, Schimert discloses an apparatus for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions to access flight data, a discriminative model for statistical evaluation, and an anomaly detection model for fault state detection. Mathur teaches a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data.


Regarding claim 2 as best understood, Schimert discloses the apparatus of claim 1, wherein the properties from the sensors or avionic systems are selected properties from a plurality of properties from a plurality of sensors or avionic systems, and the apparatus being caused to access the training set includes being caused to at least:
access a flight dataset for the aircraft, the flight dataset including the observations of the flight data, each observation of the flight data includes measurements of the plurality of properties from the plurality of sensors or avionic systems; and (see at least [column 4, line 54-60] The collecting data step may further comprise the step of deter mining one or more technical parameters of the mechanical system to be measured relevant to the predicting of the one or more operational states. Such technical parameters may be determined or measured via the use of one or more sensors on the mechanical system.)
filter the observations of the flight data by the selected properties to produce the training set including the observation of flight data, each observation of flight data includes the measurements of the selected properties (see at least [Fig. 2 #102 - 106] Collect data on a system. Raw recorded system data. Determine what technical parameters are important for a system to be monitored.)

Regarding claim 3 as best understood, Schimert discloses the apparatus of claim 1, wherein each observation is measured during operation of the aircraft in the fault state (see at least [column 7, line 50-58] As shown in FIG. 2, in this embodiment, the system or method further comprise the element or step, as indicated by reference number 124, of fitting a statistical model to the training data set to relate a predicted response to nuisance variables at the base condition, that is, that the wear data point is a base point for statistical comparison. Such nuisance variables can include environmental factors (e.g., temperature and air quality), flight information, System faults, and mechanical parameters.)

Regarding claim 4 as best understood, Schimert discloses the apparatus of claim 1,
wherein the discriminative model includes the anomaly detection model, and (see at least [column 9, line 1-5] By accurately tracking wear, degradation and anomalies of mechanical systems, the system and method of the disclosure anticipate failures of Such mechanical systems and provide a more precise way to predict and monitor mechanical wear or degradation.)
wherein the discriminative model includes the anomaly detection model, and (see at least [column 9, line 1-5] By accurately tracking wear, degradation and anomalies of mechanical systems, the system and method of the disclosure anticipate failures of Such mechanical systems and provide a more precise way to predict and monitor mechanical wear or degradation.)

Regarding claim 7 as best understood, Schimert discloses the apparatus of claim 1, wherein the observations of the flight data in the training set of flight data are from a larger plurality of observations of the flight data, and the anomaly detection model is trained using the simulated flight data generated by the generative model, without using the larger plurality of observations of the flight data that are not retained in data storage of the apparatus to reduce a storage requirement of the apparatus (see at least [col. 4, line 54-63] The collecting data step may further comprise the step of deter mining one or more technical parameters of the mechanical system to be measured relevant to the predicting of the one or more operational states. Such technical parameters may be determined or measured via the use of one or more sensors on the mechanical system.)

Regarding claim 8 as best understood, Schimert discloses a method of detecting a fault state of an aircraft, comprising:
accessing a training set of flight data for the aircraft, the training set including observations of the flight data, each observation of the flight data includes measurements of properties from sensors or avionic systems selected and transformed into a set of features; (see at least [column 2, line 56-59] collecting data on the mechanical system from a data recording device; determining and measuring one or more technical parameters of the mechanical system relevant to the predicting of wear of the mechanical system;) 
the discriminative model further identifying a subset of features from the set of features that capture statistical properties of the distribution of the flight data; (see at least [Figure 2, #124] Train model at the reference wear data point as the basis for statistical comparison (includes determining which parameters are important to prediction)) 
building an anomaly detection model to predict the fault state of the aircraft, the anomaly detection model being trained using the training set of flight data, the simulated flight data, and the subset of features; and deploying the anomaly detection model to predict the fault state of the aircraft  using additional observations of the flight data (see at least [column 4, line 22-29] a predicting component 22 that uses the output model to predict what an observed response would have been at the base condition and calculates the difference between the observed response and the predicted response to predict the one or more operational states, such as wear, degradation, part failure, or anomalies, of the mechanical system in order to generate a predicted operational state component 24.)
Schimert fails to explicitly disclose a method for building a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data.
However, Schimert teaches a method for building a generative adversarial network (GAN) including a generative model  and a discriminative model using the training set and the set of features, the generative model and the discriminative model being trained to respectively generate simulated flight data corresponding to the flight data, and evaluate the simulated flight data, until the simulated flight data has a corresponding distribution that matches a distribution of the flight data, (see at least [¶ 0048] In some but not necessarily all examples, the generative neural network has been trained as a generative network in a conditional generative adversarial network comprising: at least one generative network that generates simulated second sensor data from input first sensor data; and at least one evaluative network that evaluates similarity between the simulated second sensor data and input second sensor data and provides a learning feedback to the at least one generative network. AND [¶ 0049] In some but not necessarily all examples, the generative adversarial network is a cyclic generative adversarial network comprising: a first generative network that uses a first mapping that maps first sensor data to simulated second sensor data; a second generative network that uses a second mapping that maps second sensor data to simulated first sensor data; and an evaluative network that evaluates at least cycle consistency loss to enforce simulated first sensor data to be substantially similar to the first sensor data, the simulated first sensor data being produced by the second mapping from simulated second sensor data, produced by the first mapping from the first sensor data.)
Thus, Schimert discloses a method for detecting a fault state of an aircraft, the method comprising a processor and a memory storing executable instructions to access flight data, a discriminative model for statistical evaluation, and an anomaly detection model for fault state detection. Mathur teaches a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Schimert to incorporate the teachings of Mathur include a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data. Doing so allows for effective fault state prediction and simulation.

Regarding claim 9 as best understood, Schimert discloses the method of claim 8, wherein the properties from the sensors or avionic systems are selected properties from a plurality of properties from a plurality of sensors or avionic systems, and accessing the training set includes at least:
accessing a flight dataset for the aircraft, the flight dataset including the observations of the flight data, each observation of the flight data includes measurement of the plurality of properties from the plurality of sensors or avionic systems; and (see at least [column 4, line 54-60] The collecting data step may further comprise the step of deter mining one or more technical parameters of the mechanical system to be measured relevant to the predicting of the one or more operational states. Such technical parameters may be determined or measured via the use of one or more sensors on the mechanical system.)
filtering the observations of the flight data by the selected properties to produce the training set including the observations of the flight data, each observation of flight data includes the measurements of the selected properties (see at least [Fig. 2 #102 - 106] Collect data on a system. Raw recorded system data. Determine what technical parameters are important for a system to be monitored)

Regarding claim 10 as best understood, Schimert discloses the method of claim 8, wherein each observation is measured during operation of the aircraft in the fault state (see at least [column 7, line 50-58] As shown in FIG. 2, in this embodiment, the system or method further comprise the element or step, as indicated by reference number 124, of fitting a statistical model to the training data set to relate a predicted response to nuisance variables at the base condition, that is, that the wear data point is a base point for statistical comparison. Such nuisance variables can include environmental factors (e.g., temperature and air quality), flight information, System faults, and mechanical parameters.)

Regarding claim 11 as best understood, Schimert discloses the method of claim 8,
wherein the discriminative model includes the anomaly detection model, and (see at least [column 9, line 1-5] By accurately tracking wear, degradation and anomalies of mechanical systems, the system and method of the disclosure anticipate failures of Such mechanical systems and provide a more precise way to predict and monitor mechanical wear or degradation.)
building the anomaly detection model includes training the discriminative model to predict the fault state of the aircraft (see at least [column 4, line 1-4] In an embodiment of the disclosure there is provided an automated data driven method for predicting one or more operational states, such as wear, degradation, part failure, or anomalies, of a mechanical system over time.)

Regarding claim 14 as best understood, Schimert discloses the method of claim 8, wherein the observations of the flight data in the  training set of flight data are from a larger plurality of observations of the flight data, and the anomaly detection model is trained using the simulated flight data generated by the generative model, without using the larger plurality of observations of the flight data that are not retained in data storage of an apparatus implementing the method to reduce a storage requirement of the apparatus (see at least [col. 4, line 54-63] The collecting data step may further comprise the step of deter mining one or more technical parameters of the mechanical system to be measured relevant to the predicting of the one or more operational states. Such technical parameters may be determined or measured via the use of one or more sensors on the mechanical system.
In this embodiment the method further comprises the step of preprocessing the collected mechanical system data to Summarize operation of the mechanical system.)

Regarding claim 15 as best understood, Schimert discloses a computer-readable storage medium for detecting a fault state of an aircraft, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes an apparatus to at least:
access a training set of flight data for the aircraft, the training set including observations of the flight data, each observation of the flight data includes measurements of properties from sensors or avionic systems selected and transformed into a set of features; (see at least [column 2, line 56-59] collecting data on the mechanical system from a data recording device; determining and measuring one or more technical parameters of the mechanical system relevant to the predicting of wear of the mechanical system;)
the discriminative model being further configured to identify a subset of features from the  set of features that capture statistical properties of the distribution of the flight data; (see at least [Figure 2, #124] Train model at the reference wear data point as the basis for statistical comparison (includes determining which parameters are important to prediction)
build an anomaly detection model to predict the fault state of the aircraft, the anomaly detection model being trained using the training set of flight data, the simulated flight data, and the subset of features; and deploy the anomaly detection model to predict the fault state of the aircraft using  additional observations of the flight data (see at least [column 4, line 22-29] a predicting component 22 that uses the output model to predict what an observed response would have been at the base condition and calculates the difference between the observed response and the predicted response to predict the one or more operational states, such as wear, degradation, part failure, or anomalies, of the mechanical system in order to generate a predicted operational state component 24.)
Schimert fails to explicitly disclose a computer-readable storage medium for building a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data.
However, Mathur teaches a computer-readable storage medium to build a generative adversarial network (GAN) including a generative model and a  discriminative model using the training set and the set of features, the generative model and the discriminative model being trained to respectively generate simulated flight data corresponding to the flight data, and evaluate the simulated flight data, until the simulated flight data has a corresponding distribution that matches a distribution of the flight data, (see at least [¶ 0048] In some but not necessarily all examples, the generative neural network has been trained as a generative network in a conditional generative adversarial network comprising: at least one generative network that generates simulated second sensor data from input first sensor data; and at least one evaluative network that evaluates similarity between the simulated second sensor data and input second sensor data and provides a learning feedback to the at least one generative network. AND [¶ 0049] In some but not necessarily all examples, the generative adversarial network is a cyclic generative adversarial network comprising: a first generative network that uses a first mapping that maps first sensor data to simulated second sensor data; a second generative network that uses a second mapping that maps second sensor data to simulated first sensor data; and an evaluative network that evaluates at least cycle consistency loss to enforce simulated first sensor data to be substantially similar to the first sensor data, the simulated first sensor data being produced by the second mapping from simulated second sensor data, produced by the first mapping from the first sensor data.)
Thus, Schimert discloses a computer-readable storage medium for detecting a fault state of an aircraft, the computer-readable storage medium comprising a processor and a memory storing executable instructions to access flight data, a discriminative model for statistical evaluation, and an anomaly detection model for fault state detection. Mathur teaches a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Schimert to incorporate the teachings of Mathur include a generative adversarial network (GAN) to generate simulated flight data and evaluate the flight data until the simulated flight data matches the distribution of the flight data. Doing so allows for effective fault state prediction and simulation.

Regarding claim 16 as best understood, Schimert discloses the computer-readable storage medium of claim 15, wherein the properties from the sensors or avionic systems are 
access a flight dataset for the aircraft, the flight dataset including the observations of the flight data, each observation of the flight data includes measurements of the plurality of properties from the plurality of sensors or avionic systems; andfilter the observations of the flight data by the selected properties to produce theplurality of properties from the plurality of sensor or avionic systems; and (see at least [column 4, line 54-60] The collecting data step may further comprise the step of deter mining one or more technical parameters of the mechanical system to be measured relevant to the predicting of the one or more operational states. Such technical parameters may be determined or measured via the use of one or more sensors on the mechanical system.)
filter the observations of the flight data by the selected properties to produce the training set including the observations of the flight data, each observation of flight data includes the measurements of the selected properties (see at least [Fig. 2 #102 - 106] Collect data on a system. Raw recorded system data. Determine what technical parameters are important for a system to be monitored.)

Regarding claim 17 as best understood, Schimert discloses the computer-readable storage medium of claim 15,
wherein the discriminative model includes the anomaly detection model, (see at least [column 9, line 1-5] By accurately tracking wear, degradation and anomalies of mechanical systems, the system and method of the disclosure anticipate failures of Such mechanical systems and provide a more precise way to predict and monitor mechanical wear or degradation.
and the apparatus being caused to build the anomaly detection model includes being caused to train the discriminative model to predict the fault state of the aircraft (see at least [column 4, line 1-4] In an embodiment of the disclosure there is provided an automated data driven method for predicting one or more operational states, such as wear, degradation, part failure, or anomalies, of a mechanical system over time.)

Regarding claim 20 as best understood, Schimert discloses the computer-readable storage medium of claim 15, wherein the  observations of the flight data in the training set of flight data are from a larger plurality of observations of the flight data, and the anomaly detection model is trained using the simulated flight data generated by the generative model, without using the larger plurality of observations of the flight data that are not retained in data storage of the apparatus to reduce a storage requirement of the apparatus (see at least [col. 4, line 54-63] The collecting data step may further comprise the step of deter mining one or more technical parameters of the mechanical system to be measured relevant to the predicting of the one or more operational states. Such technical parameters may be determined or measured via the use of one or more sensors on the mechanical system.
In this embodiment the method further comprises the step of preprocessing the collected mechanical system data to Summarize operation of the mechanical system.)
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schimert in view of Mathur as applied to claims 1, 8, and 15 above, and further in view of Frewen et al. U.S. Pub. No. 2019/0086291 (“Frewen”).
Regarding claim 5 as best understood, Schimert in view of Mathur discloses the invention as stated above with respect to claim 1, an apparatus for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Schimert in view of Mathur fails to explicitly disclose the generative and discriminative models trained using Wasserstein distance.
However, Frewen teaches the apparatus of claim 1, wherein the generative model and the discriminative model are trained using Wasserstein distance to measure a difference between the distribution of the flight data and the corresponding distribution of the simulated flight data until the generative model and the discriminative model are in Nash equilibrium (see at least [¶ 0082] The policy update requires a more detailed measure of the difference between predicted and actual behavior, which is computed using the Wasserstein distance between quantile functions as depicted at process block 560. The output of this block A represents this difference. AND [Fig. 5] #560 Compute Wasserstein distance from fleet-level quantile functions as optimal asset controller input.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Schimert in view of Mathur to incorporate the teachings of Frewen to use the Wasserstein distance to measure difference between flight data distribution and simulated flight data distribution. Doing so allows for effective fault state detection of the aircraft.

Regarding claim 12 as best understood, as best understood, Schimert in view of Mathur discloses the invention as stated above with respect to claim 8, a method for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Schimert in view of Mathur fails to explicitly disclose the generative and discriminative models trained using Wasserstein distance.
However, Frewen teaches the method of claim 8, wherein the generative model and the  discriminative model are trained using Wasserstein distance to measure a difference between the distribution of the flight data and the corresponding distribution of the simulated flight data until the generative model and the discriminative model are in Nash equilibrium (see at least [¶ 0082] The policy update requires a more detailed measure of the difference between predicted and actual behavior, which is computed using the Wasserstein distance between quantile functions as depicted at process block 560. The output of this block A represents this difference. AND [Fig. 5] #560 Compute Wasserstein distance from fleet-level quantile functions as optimal asset controller input.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Schimert in view of Mathur to incorporate the teachings of Frewen to use the Wasserstein distance to measure difference between flight data distribution and simulated flight data distribution. Doing so allows for effective fault state detection of the aircraft.

Regarding claim 18 as best understood, as best understood, Schimert in view of Mathur discloses the invention as stated above with respect to claim 15, a computer-readable storage medium for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Schimert in view of Mathur fails to explicitly disclose the generative and discriminative models trained using Wasserstein distance.
However, Frewen teaches 18.	The computer-readable storage medium of claim 15, wherein the generative model and the discriminative model are trained using Wasserstein distance to measure a difference between the distribution of the flight data and the corresponding distribution of the simulated flight data until the generative model and the discriminative model are in Nash equilibrium (see at least [¶ 0082] The policy update requires a more detailed measure of the difference between predicted and actual behavior, which is computed using the Wasserstein distance between quantile functions as depicted at process block 560. The output of this block A represents this difference. AND [Fig. 5] #560 Compute Wasserstein distance from fleet-level quantile functions as optimal asset controller input.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Schimert in view of Mathur to incorporate the teachings of Frewen to use the Wasserstein distance to measure difference between flight data distribution and simulated flight data distribution. Doing so allows for effective fault state detection of the aircraft.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schimert in view of Mathur as applied to claims 1, 8, and 15 above, and further in view of Roger et al. U.S Patent No. 9,983,009 (“Roger”).
Regarding claim 6 as best understood, Schimert in view of Mathur discloses the apparatus as stated above with respect to claim 1, an apparatus for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Schimert in view of Mathur fails to explicitly disclose an apparatus that establishes a digital datalink to receive observations of flight data and generate an alert in response to a prediction.
However, Roger teaches the apparatus of claim 1, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further at least:
establish a digital datalink with the aircraft; Receive the additional observations of the flight data from the aircraft over the digital datalink; (see at least [col. 9, line 4-9] A system of FMS type is installed in an aeroplane and has a man-machine interface (1220) comprising input means, for example consisting of a keyboard, and display means, for example consisting of a display screen, or else simply a touch display screen, as well as at least the following functions:… AND [col. 9, line 46-69] Digital datalink (DATALINK) (1208) for exchanging flight information between the Flight plan/Prediction functions and the control centres or other aircraft;)
generate an alert response to the prediction; (see at least [col. 12, line 34-39] If on a segment, the predicted performance is greater than the required performance, the corridor again becomes a wire on the segment. In an optional manner, an alert message may be dispatched to the operator when this segment will soon become the active segment, stated otherwise when this segment is close to the start of the list of segments.)
Thus, Schimert in view of Mathur teaches an apparatus for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Roger teaches an apparatus that establishes a digital datalink to receive observations of flight data and generate an alert in response to a prediction.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Schimert in view of Mathur to incorporate the teachings of Roger to establish a digital datalink to receive observations of flight data and generate an alert in response to a prediction. Doing so allows for effective detection and communication of aircraft faults.

Regarding claim 13 as best understood, as best understood, Schimert in view of Mathur discloses the apparatus as stated above with respect to claim 8, a method for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable 
However, Roger teaches the method of claim 8, further comprising:
establish a digital datalink with the aircraft; receive the additional observations of the flight data from the aircraft over the digital datalink; (see at least [col. 9, line 4-9] A system of FMS type is installed in an aeroplane and has a man-machine interface (1220) comprising input means, for example consisting of a keyboard, and display means, for example consisting of a display screen, or else simply a touch display screen, as well as at least the following functions:… AND [col. 9, line 46-69] Digital datalink (DATALINK) (1208) for exchanging flight information between the Flight plan/Prediction functions and the control centres or other aircraft;)
generate an alert response to the prediction; (see at least [col. 12, line 34-39] If on a segment, the predicted performance is greater than the required performance, the corridor again becomes a wire on the segment. In an optional manner, an alert message may be dispatched to the operator when this segment will soon become the active segment, stated otherwise when this segment is close to the start of the list of segments.)
Thus, Schimert in view of Mathur teaches a method for detecting a fault state of an aircraft, the method comprising a processor and a memory storing executable instructions. Roger teaches a method that establishes a digital datalink to receive observations of flight data and generate an alert in response to a prediction.


Regarding claim 19 as best understood, as best understood, Schimert in view of Mathur discloses the apparatus as stated above with respect to claim 15, a computer-readable storage medium for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Schimert in view of Mathur fails to explicitly disclose a computer-readable storage medium that establishes a digital datalink to receive observations of flight data and generate an alert in response to a prediction.
However, Roger teaches the computer-readable storage medium of claim 15, having further computer-readable program code stored therein that in response to execution by the processor, causes the apparatus to further at least:
establish a digital datalink with the aircraft; receive the additional observations of the flight data from the aircraft over the digital datalink; (see at least [col. 9, line 4-9] A system of FMS type is installed in an aeroplane and has a man-machine interface (1220) comprising input means, for example consisting of a keyboard, and display means, for example consisting of a display screen, or else simply a touch display screen, as well as at least the following functions:… AND [col. 9, line 46-69] Digital datalink (DATALINK) (1208) for exchanging flight information between the Flight plan/Prediction functions and the control centres or other aircraft
generate an alert response to the prediction; (see at least [col. 12, line 34-39] If on a segment, the predicted performance is greater than the required performance, the corridor again becomes a wire on the segment. In an optional manner, an alert message may be dispatched to the operator when this segment will soon become the active segment, stated otherwise when this segment is close to the start of the list of segments.)
Thus, Schimert in view of Mathur teaches a computer-readable storage medium for detecting a fault state of an aircraft, the apparatus comprising a processor and a memory storing executable instructions. Roger teaches a computer-readable storage medium that establishes a digital datalink to receive observations of flight data and generate an alert in response to a prediction.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Schimert in view of Mathur to incorporate the teachings of Roger to establish a digital datalink to receive observations of flight data and generate an alert in response to a prediction. Doing so allows for effective detection and communication of aircraft faults.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668